DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses alone or in combination the italicized and bolded features
Claim 2. (New) A variable area display comprising: a first display layer including first display elements; and a second display layer in juxtaposition with the first display layer, the second display layer including: an expandable substrate; and second display elements coupled to the expandable substrate, the second display elements arranged in a matrix and spaced apart from each other, the second display layer expandable between a first display position in which the second display elements obscure a first portion of the first display elements and a second display position in which the second display elements obscure a second portion of the first display elements, the second portion being less than the first portion.Claims 3-12 depend directly/indirectly on allowable claim 2 and are therefore allowable for the same reasons as claim 2.Claim 13. (New) A non-transitory storage device comprising instructions that, when executed, cause at least one processor to at least: determine an exposed portion of a set of lower display determine a first portion of a display image to be displayed using the set of upper display elements; and determine a second portion of the display image to be displayed using the exposed portion of the set of lower display elements.Claims 14-17 depend directly/indirectly on allowable claim 13 and are therefore allowable for the same reasons as claim 13.Claim 18. (New) An electronic device comprising: memory; instructions; a processor to execute the instructions; a lower display layer, the lower display layer including lower display elements; and an upper display layer spaced relative to the lower display layer, the upper display layer including upper display elements, the upper display elements moveable away from each other between (1) a first position in which the upper display elements obscure a portion of the lower display elements and (2) a second position in which the upper display elements expose the portion of the lower display elements.Claims 19-21 depend directly/indirectly on allowable claim 18 and are therefore allowable for the same reasons as claim 18..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/29/2022